UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 5/13/21
SAMUEL GOWRIE, et al.
               Plaintiffs,
                                                         19-CV-4714 (VM) (BCM)
       -against-
                                                         ORDER REGARDING GENERAL
HYSTER-YALE GROUP, INC., et al.,                         PRETRIAL MANAGEMENT AND
               Defendants.                               SCHEDULING DISCOVERY
                                                         CONFERENCE

BARBARA MOSES, United States Magistrate Judge.

                                             Reference

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (Dkt. No. 44.) All pretrial motions and

applications, including those related to scheduling and discovery (but excluding motions to

dismiss or for judgment on the pleadings, for injunctive relief, for summary judgment, or for

class certification under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance

with this Court's Individual Practices in Civil Cases, available on the Court's website at

https://nysd.uscourts.gov/hon-barbara-moses.

                                        Procedural History

       This is a products liability action arising out of injuries sustained by plaintiff Samuel

Gowrie while operating a forklift. Gowrie alleges that he was blinded when a gust of wind blew

the forklift's "weather shield," which was unzippered, into his face. It appears to the Court that:

       (a) The discovery deadlines originally set by the district judge on March 27, 2020 (Dkt.

No. 32) have been extended several times.
        (b) Most recently, on October 13, 2020, at the request of the parties, the fact discovery

deadline was extended to December 8, 2020, and the expert discovery deadline was extended to

April 21, 2021. (Dkt. No. 37.)

        (c) On December 8, 2020, at the request of the parties, all discovery deadlines were

"suspended for 60 days" in anticipation of plaintiffs' motion to amend the complaint or substitute

parties. (Dkt. No. 40.)

        (d) No such motion was filed.

        (e) The 60-day suspension of the discovery deadlines has run, meaning that the fact

discovery period closed on February 8, 2021, and the expert discovery deadline is now June 21,

2021.

        (f) On April 6, 2021, plaintiffs requested a conference to set a schedule for (i) their

motion to amend the complaint to name new defendants previously sued only as "Does" and

"rejoin" defendant Crown Equipment Corporation, previously dismissed without prejudice; and

(ii) the completion of discovery. (Dkt. No. 41.)

        (g) On April 7, the district judge granted leave to plaintiffs to "file an amended

complaint and rejoin Crown Equipment Corporation," and directed the parties to submit a

proposed modified discovery schedule. (Dkt. No. 42.)

        (h) No amended complaint was filed and no proposed modified discovery schedule was

submitted.

        (i) On May 10, 2021, shortly before the district judge referred this action to the assigned

magistrate judge for general pretrial management, defendant Hyster-Yale Group, Inc. wrote to

request a status conference, stating that it was "ready to proceed to the expert phase" of discovery

and had "proposed a new discovery schedule," but plaintiffs did not accept it. (Dkt. No. 43.)




                                                   2
                              Status and Scheduling Conference

       The Court will conduct a telephonic status and scheduling conference on June 2, 2021, at

10:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter the access code

7746387.

       In advance of the conference, and no later than May 27, 2021, the parties shall submit a

joint letter, no longer than four pages, in which they update the Court as to: (i) why plaintiffs

have not yet amended or moved to amend their complaint, and when they propose to do so; (ii)

what fact discovery remains to be completed with respect to the current claims and parties; and

(iii) what fact discovery would be required with respect to the proposed amended complaint. If

the parties disagree as to any of these items they may separately set forth their respective views

within the joint letter, without extended argument. Additionally, the parties shall attach a

proposed modified schedule to be so ordered by the Court. If they disagree as to the schedule,

they may attach a redline (or, if the differences are substantial, separate versions) without

extended argument.

                                            General

       Parties and counsel are cautioned:

       1.      Once a new schedule has been issued, all discovery must be initiated in time to be

concluded by the close of discovery set by the Court.

       2.      Discovery    applications,   including    letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary




                                                3
circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments.

       6.      For the duration of the COVID-19 national emergency, unless otherwise

ordered by the Court:

               a. Conferences and Hearings. All court conferences and hearings will be

                   conducted by teleconference or videoconference. Please treat the remote

                   conference or proceeding as you would treat a public court appearance. If a

                   conference or hearing in another matter is ongoing, please be silent (mute

                   your line) until your case is called.

               b. Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all

                   depositions in this action may be taken via telephone, videoconference, or

                   other remote means, and may be recorded by any reliable audio or audiovisual

                   means. This Order does not dispense with the requirements set forth in Fed. R.

                   Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate

                   otherwise, the deposition be "conducted before an officer appointed or

                                                  4
               designated under Rule 28," and that the deponent be placed under oath by that

               officer. For avoidance of doubt, a deposition will be deemed to have been

               conducted "before" an officer so long as that officer attends the deposition via

               the same remote means (e.g., telephone conference call or video conference)

               used to connect all other remote participants, and so long as all participants

               (including the officer) can clearly hear and be heard by all other participants.

Dated: New York, New York
       May 13, 2021
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             5
